Citation Nr: 1644007	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bronchial asthma. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to bronchial asthma. 

3.  Entitlement to service connection for a respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include bronchitis and rhinitis, to include as secondary to bronchial asthma and sleep apnea.

4.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1988 to January 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected bronchial asthma.  The RO also denied service connection for sleep apnea and hypertension, each to include on a secondary basis, and sinusitis.  The Veteran appealed these determinations to the Board.  

In June 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the electronic record.  Following the hearing, the Board received additional evidence from the Veteran along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2015).

The Board notes that the RO originally adjudicated the Veteran's claim for service connection for a respiratory disability as entitlement to service connection for sinusitis.  In light of post-service diagnoses of rhinitis and bronchitis, the Board has expanded the claim to include all respiratory disabilities (other than the service-connected bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the increased rating and service connection claims.  Specifically, the AOJ should obtain outstanding VA outpatient treatment records; schedule the Veteran for a VA examination to determine the current severity of her bronchial asthma; and schedule the Veteran for VA examinations to determine the nature and etiology of her respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis; sleep apnea; and, hypertension.  The Board will discuss each reason for remand separately below. 

i) VA treatment records

During her testimony before the undersigned, the Veteran indicated that she had continued to receive treatment for her disabilities, notably her bronchial asthma from the La Jolla VA Medical Center (VAMC) in San Diego, California.  (Transcript (T.) at pg. five (5)).  While treatment records from this VA facility dated through May 2015 are of record, more recent reports are absent.  As these records might contain evidence as to the severity of the Veteran's bronchial asthma, as well as the nature and etiology of her diagnosed obstructive sleep apnea, respiratory disability (other than bronchial asthma) and hypertension, they are potentially relevant to the claims and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examinations

a. Bronchial Asthma

VA last examined the Veteran to determine the current (then) severity of her bronchial asthma in April 2012.  (See April 2012 VA Respiratory Disability Benefits Questionnaire (DBQ)).  During that examination, the Veteran reported, in part, that she had had two (2) asthma attacks during the previous year.  During her hearing before the undersigned, she maintained that she had had three (3) to four (4) asthma attacks within the previous 12-month period that required hospitalization for the administration of steroids.  (T. at pages (pgs.) 9-13).  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, a new VA examination must be provided to assess the current severity of her bronchial asthma.  

b. Respiratory Disability (other than bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis.

The Veteran seeks service connection for a respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include allergic rhinitis and bronchitis.  She maintains that her sinusitis began in service or, in the alternative, is secondary to her service-connected bronchial asthma and sleep apnea.  (T. at pgs. 25-27; Notice of Disagreement, received by VA in July 2010; and, April and May 2012 VA Sinus DBQ and opinion, respectively). 

The Veteran's service treatment records pertinently reflect that in August 1990, she complained of dyspnea on exertion with cough and wheezing when she was short of breath.  The examiner noted that she had symptoms of allergic rhinitis.  The examiner entered assessments of possible exercise-induced asthma and possible allergic rhinitis.  A December 1996 service separation examination report reflects that the Veteran's nose and sinuses were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated, in part, that she had had sinusitis.  The examiner noted that she had had seasonal sinusitis and hay fever and frequent colds, none of which were considered disabling.

The post-service evidence of record includes, in part, an April 2012 VA Sinus DBQ.  After a physical evaluation of the Veteran, the VA examiner diagnosed her with sinusitis and rhinitis.  The VA examiner provided the following conclusion that addressed the direct causation component of the Veteran's secondary service connection theory:  "The patient's sinusitis is related to her asthma in that a sinus infection could potentially exacerbate her asthma or cause an asthma attack.  However, her sinusitis is not caused by her asthma.  The asthma is more likely related to her allergic rhinitis as these are both atopic diseases caused by an allergic process."  (See April 2012 VA Sinus DBQ).  In May 2012, the April 2012 VA examiner clarified her opinion and concluded that it was less likely than not that the Veteran's sinusitis was caused by her service-connected asthma.  (See May 2012 VA opinion).  The Board also notes that a May 2015 VA treatment report contains assessments of asthmatic bronchitis and asthma exacerbation/bronchitis/sinusitis.  (See March 2015 VA treatment reports, associated with VA treatment reports labeled as "CAPRI" and uploaded to the Veteran's Virtual VA electronic record on May 28, 2015 at pgs. 88 and 95). 

The Board finds the VA examiner's April and May 2012 opinions inadequate to adjudicate the claim for service connection for a respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis.  Here, the VA examiner addressed the direct causation component of the Veteran's secondary service connection theory.  Service connection on the basis of secondary aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The VA examiner, however, did not address the aggravation component of the Veteran's secondary service connection theory with respect to the Veteran's diagnosis of sinusitis.  In addition, the VA examiner did not address the direct service connection theory with respect to all respiratory diagnoses, nor did she address the secondary theory (direct and aggravation) with respect to the April 2012 diagnosis of rhinitis.  As such, the Board finds that the Veteran should be afforded another VA examination with opinions that adequately address the direct causation and secondary aggravation theories of the claim for service connection for a respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include rhinitis and bronchitis. 


c. Sleep Apnea

The Veteran seeks service connection for sleep apnea.  She contends that her sleep apnea began service and has continued since that time.  In the alternative, she maintains that her sleep apnea is secondary to her service-connected bronchial asthma.  The Veteran maintains that she initially sought post-service treatment for her sleep apnea in 2005.  (T. at pgs. 19, 24).  

The Veteran's service treatment records are devoid of any subjective complaints of disturbed sleep or clinical findings of a sleep-related disorder.  On a December 1996 Report of Medical History, the Veteran denied having had any frequent trouble with sleeping.  

The post-service medical evidence reflects that the Veteran was initially diagnosed with obstructive sleep apnea (OSA) in 2010.  (See April 2012 Sleep Apnea DBQ).  In April 2012, a VA examiner opined that it was less likely than not that the Veteran's diagnosed OSA was due to or the result of her service-connected asthma.  The VA examiner reasoned that OSA was relatively common with an estimated prevalence of 20 percent of the general population. The VA examiner also noted that obesity was the best documented risk factor for obstructive sleep apnea, and that craniofacial and upper airway soft tissue abnormality, such as tonsillar and adenoid hypertrophy, also increased one's risk for developing or having OSA.  Overall, the VA examiner concluded that there was no large study in the literature indicating that OSA was caused by or related to asthma or that asthma was a risk factor for its development.  (See April 2012 VA Gynelogical examination report at pg. 41).  

The Board finds the April 2012 VA examiner's opinion inadequate to adjudicate the claim for service connection for OSA, to include as secondary to the service-connected bronchial asthma.  Here, the April 2012 VA examiner addressed the direct causation component of the Veteran's secondary service connection theory.  The VA examiner, however, did not address the aggravation component of the Veteran's secondary service connection theory with respect to the Veteran's diagnosis of OSA  In addition, the VA examiner did not address the direct service connection theory with respect to the claim.  38 C.F.R. § 3.310; Allen, supra.  As such, the Board finds that the Veteran should be afforded another VA examination with opinions that adequately address the direct and secondary theories of the claim for service connection for OSA, to include as secondary to bronchial asthma. 

d. Hypertension

The Veteran seeks service connection for hypertension.  The Veteran contends that her hypertension had its onset shortly after service discharge and that she was prescribed medication at that time.  (T. at pgs. 33-36).  In the alternative, she maintains that her hypertension is secondary to her diagnosed OSA.  (T. at pg. 36). 

Service connection for certain chronic diseases, such as cardiovascular-renal disease (to include hypertension), may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.

The Veteran's service treatment records, to include April 1988 and December 1996 enlistment and separation examination reports reflect that her blood pressure while sitting and standing at these examinations was 122/56 and 126/85, respectively.  The Veteran denied having had high blood pressure on Reports of Medical History associated with these examinations. 

Post-service VA treatment records pertinently reflect that in June and August 1998, 17 months after service discharge, the Veteran had a blood pressure reading of 160/109 and had been prescribed the medication, Hydrochlorothiazide, for her diagnosed hypertension, respectively.  (See VA treatment records, dated in June and August 1998, labeled as "Medical Treatment Record-Government Facility" and received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on July 22, 2016)).  

In April 2012, a VA examiner provided a negative nexus opinion between the Veteran's hypertension, which was reported as having had its initial onset in 1999, and the non-service-connected OSA.  (See April 2012 VA Gynelogical examination report at pg. 50).  

The Board finds the April 2012 VA examiner's opinion inadequate to adjudicate the claim for service connection for hypertension, to include as secondary to OSA.  Here, the April 2012 VA examiner addressed the Veteran's secondary service connection theory as it pertained to hypertension and OSA, a disability for which service connection has not been established.  The VA examiner, however, did not address the direct service connection theory with respect to the claim.  The Board finds this omission crucial in light of an elevated blood pressure reading of 160/109 in June 1998, 17 months after the Veteran was discharged from active service.  As such, the Board finds that the Veteran should be afforded another VA examination with an opinion that adequately addresses the direct service connection theory of the claim for service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the La Jolla VAMC in San Diego, California to the present, reflecting treatment for bronchial asthma; obstructive sleep apnea; respiratory disability (originally claimed as sinusitis), to include rhinitis and bronchitis; and, hypertension.  All efforts to obtain these records must be documented in the Veteran's VBMS electronic record.
   
2.  After any additional evidence has been received pursuant to directive one (1) and associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate examination by a qualified examiner to determine the current severity of her service-connected bronchial asthma.  

The Veteran's electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the Veteran's VBMS electronic record.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bronchial asthma.

The examiner must do the following: 

a.) Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results. 

b.) Report on whether the Veteran requires at least monthly visits to a physician for required care of exacerbations; whether she uses intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; whether she has more than one asthma attack per week with episodes of respiratory failure; and whether she requires daily use of systemic (oral or parenteral) high doses corticosteroids or immuno-suppressive medications.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state the reasons, with specificity, to include whether this question is outside the scope of a medical professional conversant in VA practices.

3.  After any additional evidence has been received pursuant to directive one (1) and associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate examination by a qualified examiner to determine the etiology of all diagnosed respiratory disabilities (other than bronchial asthma) found on examination.  The following considerations will govern the examination:

The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  

The examiner must respond to the following questions/directives as it relates to EACH diagnosed respiratory disability noted in the current record (i.e., sinusitis, rhinitis and bronchitis) as well as any others found on examination (other than bronchial asthma) and provide a full statement of the basis for all conclusions reached.

a.) Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed respiratory disability (e.g., sinusitis, rhinitis and bronchitis) had its onset during active military service?  In responding, the examiner should comment on an August 1990 service treatment record containing an assessment of possible allergic rhinitis and December 1996 Report of Medical History containing the examiner's notation that the Veteran had a history of seasonal sinusitis and hay fever and frequent colds.  The examiner is also requested to comment on the post-service diagnosis of asthmatic bronchitis.  The examiner should take into account the Veteran's reports of having had sinus symptoms in service and since discharge. 

 b.) If the Veteran's diagnosed sinusitis, rhinitis, bronchitis and any other respiratory disability found on examination, did not have their onset during military service and are not etiologically related thereto, is it at least as likely as not that they were caused or aggravated by the service-connected bronchial asthma?

If the examiner determines that there is aggravation of the diagnosed sinusitis, rhinitis, bronchitis or any other diagnosed respiratory disability found on examination, he or she should provide an assessment, if possible, of the baseline level of impairment of the disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected bronchial asthma.

The examiner should provide reasons for the opinions that take into account relevant evidence. If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

4.  After any additional evidence has been received pursuant to directive one (1) and associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate examination by a qualified examiner to determine the etiology of her diagnosed OSA.  The following considerations will govern the examination:

The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached.

a.) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed OSA had its onset during active military service?  In responding, the examiner must comment on a December 1996 Report of Medical History reflecting that the Veteran denied having had frequent trouble sleeping.  The examiner should take into account the Veteran's reports of having had sleeping problems during service and since discharge. 

b.) If the Veteran's diagnosed OSA did not have its onset during military service and is not etiologically related thereto, is it at least as likely as not that it was aggravated (permanently worsened) by the service-connected bronchial asthma?

If the examiner determines that there is aggravation of the diagnosed OSA found on examination, he or she should provide an assessment, if possible, of the baseline level of impairment of the disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected bronchial asthma.

The examiner should provide reasons for the opinions that take into account relevant evidence. If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

If and only if the Veteran's OSA is found to be at least as likely as not of service origin, otherwise related thereto or caused or aggravated by the bronchial asthma, should the VA examiner determine whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability and hypertension have been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected OSA. 

If aggravation of any respiratory disability and/or hypertension is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the respiratory disability and/or hypertension prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected OSA.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiner must consider the Veteran's lay statements, which may not be disregarded merely because the record contains no corroborating, contemporaneous medical evidence.  If the examiner finds that the Veteran's lay statements of history of the disorder are not credible, he/she must explain why this is so.

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he/she should so indicate and explain the factors that prevent him/her from offering the opinion.

5.  After any additional evidence has been received pursuant to directive one (1) and associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate examination by a qualified examiner to determine the etiology of her diagnosed hypertension.  The following considerations will govern the examination:

The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following question and provide a full statement of the basis for all conclusions reached.

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed hypertension had its onset during active military service or was manifested to a compensable degree within one year of service discharge in January 1997?  

In responding, the examiner must comment on the following evidence:  (i) service treatment records, to include April 1988 and December 1996 enlistment and separation examination reports reflecting that the Veteran's blood pressure while sitting and standing at these examinations was 122/56 and 126/85, respectively; (ii) Reports of Medical History associated with the April 1988 and December 1996 examinations reflecting that the Veteran denied having had high blood pressure; (ii) June and August 1998 VA treatment records reflecting that the Veteran had a blood pressure reading of 160/109 in June 1998 and had been prescribed the medication Hydrochlorothiazide for her diagnosed hypertension in August 1998, 17 months after service discharge.  (See VA treatment records, dated in June and August 1998, respectively; VBMS entries received July 22, 2016). 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he/she should so indicate and explain the factors that prevent him/her from offering the opinion.

6.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Thereafter, readjudicate the claims of entitlement to an increased disability rating in excess of 30 percent for bronchial asthma; entitlement to service connection for sleep apnea, to include as secondary to bronchial asthma; entitlement to service connection for a respiratory disability (other than bronchial asthma and originally claimed as sinusitis), to include bronchitis and rhinitis, to include as secondary to bronchial asthma and sleep apnea; and, entitlement to service connection for hypertension, to include as secondary to sleep apnea.  Readjudication of the increased rating claim for bronchial asthma should include consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App 505 (2007).

If any benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

